Case 1:18-cv-03098-RM-NRN Document 190 Filed 03/16/20 USDC Colorado Page 1 of 11




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:18-cv-03098-NRN

   SONDRA BEATTIE and FRANCIS HOUSTON, JR., individually and on behalf of all other
   similarly situated individuals,

          Plaintiffs,

   v.

   TTEC HEALTHCARE SOLUTIONS, INC. and TTEC HOLDINGS, INC.,

          Defendants.


               DEFENDANTS’ FOURTH MOTION TO COMPEL ARBITRATION
                         OF CERTAIN OPT-IN PLAINTIFFS


           Defendants TTEC Healthcare Solutions, Inc. and TTEC Holdings, Inc. (collectively,

   “TTEC” or “Defendants”), by and through their undersigned counsel, pursuant to the Federal

   Arbitration Act, 9 U.S.C. § 1 et seq., hereby move for the entry of an order dismissing this action

   or, alternatively, compelling the 2,487 Opt-In Plaintiffs identified herein (collectively, “Opt-In

   Plaintiffs”) to fulfill their contractual obligations to arbitrate the claims asserted in this lawsuit on

   an individual basis.

             CERTIFICATE OF COMPLIANCE WITH D.C. COLO. L.CivR. 7.1(A)

           The counsel for Defendants conferred with Plaintiffs’ counsel regarding the subject of the

   motion. Plaintiffs oppose the relief sought herein.




   4589511-v5\CHIDMS1
Case 1:18-cv-03098-RM-NRN Document 190 Filed 03/16/20 USDC Colorado Page 2 of 11




             INTRODUCTION

           On July 3, 2019, this Court granted Plaintiffs’ motion for conditional certification, allowing

   Plaintiffs to issue notices to the conditional class, which included thousands of current and former

   TTEC employees who were bound by valid and enforceable arbitration agreements. (ECF Nos.

   82, 86, 98.) Thereafter, thousands of individuals who received the notice opted into this lawsuit.

   (ECF Nos. 87, 93-94, 99-100, 107-180, 182-186.) Of those that opted into this lawsuit, 2,487 are

   subject to arbitration.

           This Court previously upheld the enforceability of the very same arbitration agreements at

   issue in the present motion. (ECF Nos. 66, 82, 181.) Arbitration has already been compelled for

   the two named Plaintiffs, Sondra Beattie and Francis Houston, Jr., and for an additional sixty-three

   Opt-In Plaintiffs. (Id.) TTEC now moves to compel 2,487 additional Opt-In Plaintiffs to

   arbitration. These Opt-In Plaintiffs are bound by those same arbitration agreements and must

   similarly be compelled to arbitrate their claims.

           Most of the Opt-In Plaintiffs are current and former employees of TTEC. See Exhibit 1,
                                                                            1
   Declaration of Gretchen Pfeifer (“Pfeifer Decl.”), ¶¶ 11-12, Exhibit E ; see also ECF Nos. 1 at ¶

   87, 5, 25, 32-33, 34, 38-50, 58, 61-63, 65, 67, 73-76, 78, 81, 93, 94, 99-100, 103, 107-180, 182-

   186. As part of the on-boarding process, each of these Opt-In Plaintiffs voluntarily entered into a

   valid and enforceable arbitration agreement (“Arbitration Agreement”) and agreed to individually

   arbitrate the claims they asserted in this action. (Pfeifer Decl., ¶¶ 5-10.) The Arbitration


   1
     Due to the substantial number of Opt-In Plaintiffs and the large volume of documents,
   Certificates of Completion and Training Transcripts for these 2,487 individuals have not been
   attached to this Motion (e.g., the aforementioned documents are thousands of pages long).
   Defendants’ counsel will provide Certificates of Completion and Training Transcripts upon the
   Court’s request.

                                                       2
Case 1:18-cv-03098-RM-NRN Document 190 Filed 03/16/20 USDC Colorado Page 3 of 11




   Agreement provides that “the Parties agree to arbitrate all disputes arising out of or relating to their

   employment relationship.” (Pfeifer Decl., Exs. A-C, ¶ 1.2.) The Arbitration Agreement further

   states that the parties “agree to bring any dispute in arbitration on an individual basis only,” and

   not on a “class” and/or “collective” basis. (Id., Exs. A & B, ¶ 1.3; Ex. C, ¶ 1.4.) Of Opt-In

   Plaintiffs who have opted-in to this action and have not yet been compelled to arbitration, 2,487

   electronically executed the Arbitration Agreement. A complete list of the 2,487 Opt-In Plaintiffs

   TTEC now moves to compel is attached as Exhibit E to the Declaration of Gretchen Pfeifer.

          Despite being bound by valid Arbitration Agreements covering the claims arising out of

   their relationship with TTEC, 2,487 Opt-In Plaintiffs have joined the instant lawsuit alleging

   violations of the Fair Labor Standards Act (“FLSA”), breach of contract, and unjust enrichment.

   Because these claims are covered by the parties’ valid Arbitration Agreement, these Opt-In

   Plaintiffs should be compelled to arbitrate their claims on an individual basis. Accordingly, the
                                                    2
   Complaint should be dismissed in its entirety.

             THE OPT-IN PLAINTIFFS’ CLAIMS ARE SUBJECT TO ARBITRATION
             PURSUANT TO THE FAA.

                  The Federal Arbitration Act Governs the Opt-In Plaintiffs’ Arbitration
                  Agreements.

          The FAA “was enacted . . . in response to widespread judicial hostility to arbitration

   agreements.” AT&T Mobile LLC v. Concepcion, 131 S. Ct. 1740, 1745 (2010) (internal citations

   omitted). The “principal purpose” of the FAA is to “ensur[e] that private arbitration agreements


   2
     TTEC is unable to identify or locate many of the remaining Opt-In Plaintiffs. Some of the names
   in the Opt-In Consents are illegible and cannot be discerned. (See, e.g., ECF Nos. 111-4 at p. 3,
   118-10 at p. 11, 118-11 at p. 8, 152-1 at p. 2, 172-22 at p. 3, 184-12 at p. 7.) Other Opt-Ins have
   common names that appear in TTEC’s database multiple times. Still other Opt-Ins do not appear
   in TTEC’s database at all.

                                                        3
Case 1:18-cv-03098-RM-NRN Document 190 Filed 03/16/20 USDC Colorado Page 4 of 11




   are enforced according to their terms.” Id. at 1748 (internal quotes and citations omitted). The

   FAA “reflect[s] both a liberal federal policy favoring arbitration and the fundamental principle

   that arbitration is a matter of contract.” Id. at 1945. Because arbitration is a highly favored means

   of settling disputes, the United States Supreme Court has held that arbitration agreements “must

   be rigorously enforced.” Perry v. Thomas, 482 U.S. 483, 490 (1987).

           The FAA governs the enforceability of written arbitration provisions in contracts involving

   interstate commerce. See 9 U.S.C. § 1, et seq.; Gilmer v. Interstate/Johnson Lane Corp., 500 U.S.

   20, 24-26 (1991). Such contracts include employment contracts. Circuit City Stores, Inc. v. Adams,

   532 U.S. 105, 113-14 (2001). TTEC provides customer service support by phone, chat, or social

   media. TTEC’s call center employees perform these activities at customer care contact centers

   throughout the United States. (ECF No. 1, ¶ 3.) Accordingly, the Opt-In Plaintiffs’ agreement to

   arbitrate involves interstate commerce and the FAA governs the agreement. 9 U.S.C. § 2.

   Furthermore, the Opt-In Plaintiffs expressly agreed in their arbitration agreement that “the

   enforceability, application and interpretation of this Agreement shall be governed by the Federal

   Arbitration Act (9 U.S.C. § 1 et seq.) to the maximum extent permitted.” (Pfeifer Decl., Exs. A-

   C, ¶ A.) Under these circumstances, the FAA mandates that these 2,487 Opt-In Plaintiffs submit

   their claims to arbitration.

                   The Opt-In Plaintiffs’ Claims Are Subject To Arbitration Under the FAA.

           In deciding whether to compel arbitration, courts generally must determine two “gateway”

   issues: (1) whether there is a valid agreement to arbitrate between the parties and (2) whether the

   agreement covers the dispute in question. Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 84

   (2002). In making this decision, courts consider the “strong federal policy favoring arbitration”


                                                    4
Case 1:18-cv-03098-RM-NRN Document 190 Filed 03/16/20 USDC Colorado Page 5 of 11




   and if there is any “uncertainty as to whether a claim is arbitrable, all doubts are to be resolved in

   favor of arbitrability.” Workalemahu v. Heritage Club, 2014 U.S. Dist. LEXIS 180719, at *4-5

   (D. Colo. Dec. 31, 2014) (internal citations omitted), magistrate report adopted by 2015 U.S. Dist.

   LEXIS 6685 (D. Colo. Jan. 21, 2015). Once a court has determined a claim is arbitrable, the case

   must be stayed or dismissed. See, e.g., Am. Family Mut. Ins. Co. v. TAMKO Bldg. Prods., 178 F.

   Supp. 3d 1121, 1129 (D. Colo. 2016) (finding dismissal is proper where “all claims are arbitrable

   and the movant specifically requests dismissal rather than a stay.”). Here, both gateway issues are

   satisfied and the Court must dismiss the case and compel arbitration.

                        1.      The Opt-In Plaintiffs entered into an enforceable agreement to
                                arbitrate.

          Federal courts apply state contract law in determining the existence of an agreement to

   arbitrate. Riley Mfg. Co. v. Anchor Glass Container Corp., 157 F.3d 775, 779 (10th Cir. 1998).

   In Colorado, “[a]rbitration is a matter of contract and is governed by contract principles.” Winter

   Park Real Estate & Invs., Inc. v. Anderson, 160 P.3d 399, 403 (Colo. App. 2007). Under Colorado

   law, a contract is enforceable where “one party makes an offer and the other accepts it, and the

   agreement is supported by consideration.” Sumerel v. Goodyear Tire & Rubber Co., 232 P.3d 128,

   122 (Colo. Ct. App. 2009). Relevant here, employment, compensation and benefits in sufficient

   consideration to support an arbitration agreement. See, e.g., Rietz v. Oracle Am., Inc., 2017 U.S.

   Dist. LEXIS 164202, at *8 (D. Colo. July 20, 2017) (explaining that “[u]nder Colorado law, every

   contractual obligation need not be mutual as long as each party has provided some consideration

   for the contract”); see also Martinez v. TCF Nat’l Bank, 2015 U.S. Dist. LEXIS 23326, at *8-9 (D.

   Colo. Feb. 25, 2015) (“In the employment context, an at-will employee who is offered a new

   condition of employment accepts that offer through continuing the employment relationship.”).

                                                     5
Case 1:18-cv-03098-RM-NRN Document 190 Filed 03/16/20 USDC Colorado Page 6 of 11




          Here, TTEC provided the Opt-In Plaintiffs an arbitration agreement, which they accepted

   through their electronic acknowledgement of the agreement. (Pfeifer Decl., ¶¶ 5-6, 8, 10.)

   Consideration existed through the mutual obligation to arbitrate as well as the Opt-In Plaintiffs’

   employment. Moreover, the Arbitration Agreement sufficiently specified all essential terms.

   Consequently, there can be no doubt that the parties entered into an enforceable arbitration

   agreement.

                        2.     The Opt-In Plaintiffs’ Claims Are Subject To Arbitration Under
                               The FAA.

          The scope of an arbitration agreement is controlled by the parties’ intentions, “but those

   intentions are generously construed as to issues of arbitrability.” Mitsubishi Motors Corp. v. Soler

   Chrysler-Plymouth, 473 U.S. 614, 626 (1985).

          Here, the “Agreement covers any and all disputes between [TeleTech/Revana] and

   Employee. Such disputes include by way of example only and are not limited to, disputes arising

   out of or relating to Employee’s employment with [TeleTech/Revana]…wages…overtime…”

   (Pfeifer Decl., Exs. A-C ¶ 4.1 (emphasis added).) All of the 2,487 Opt-In Plaintiffs’ claims relate

   to alleged wage and hour violations that occurred during the Opt-In Plaintiffs’ employment with

   TTEC and therefore arise out of or relate to their employment relationship with TTEC. Thus, all

   of these Opt-In Plaintiffs’ claims are encompassed by the Arbitration Agreement and these Opt-In

   Plaintiffs are precluded from asserting them before this Court.

                  The Arbitration Agreement Is Not Unconscionable.

          If an arbitration agreement satisfies the minimum requirements for validity, it must be

   enforced unless the party opposing enforcement can prove that the agreement is both procedurally




                                                    6
Case 1:18-cv-03098-RM-NRN Document 190 Filed 03/16/20 USDC Colorado Page 7 of 11




   and substantively unconscionable. See, e.g., Turner v. Chipotle Mexican Grill, Inc., 2018 U.S.

   Dist. LEXIS 15289, at *5-6 (D. Colo. Aug. 3, 2018).

              Under Colorado law, courts consider the following seven factors known as the Davis

   factors:

          (1) a standardized agreement executed by parties of unequal bargaining power; (2) lack of
          opportunity to read or become familiar with the document before signing it; (3) use of fine
          print in the portion of the contract containing the provision; (4) absence of evidence that
          the provision was commercially reasonable; (5) the terms of the contract; (6) the
          relationship of the parties, including factors of assent, unfair surprise, and notice; and (7)
          all the circumstances surrounding the formation of the contract.

   Davis v. M.L.G. Group, 712 P.2d 985, 991 (Colo. 1986). The Opt-In Plaintiffs cannot establish

   procedural or substantive unconscionability.

                           1.     The Arbitration Agreement is not procedurally unconscionable.

              The Opt-In Plaintiffs cannot contend that their arbitration agreement is procedurally

   unconscionable. The first, second, third, sixth, and seventh Davis factors relate to procedural

   unconscionability. Turner, 2018 U.S. Dist. LEXIS 152589, at *7. In Turner, employees were

   provided a standardized form arbitration agreement on a “take-it-or-leave-it” basis during the on-

   boarding process for new hires. Id. at *8. The arbitration agreement was available to the

   employees electronically and was clearly labeled as an arbitration agreement. Id. at *9. The court

   determined that there was no procedural unconscionability because of the availability and

   readability of the agreement, and the lack of evidence that the plaintiffs’ assent to the arbitration

   agreement was coerced through undue influence, duress, or pressure to sign without reviewing or

   considering the terms. Id. at *9-10.

              In this case, TTEC provided the Opt-In Plaintiffs an electronic version of the Arbitration

   Agreement as part of the on-boarding process called TTEC University or Taleo. (Pfeifer Decl., ¶¶

                                                      7
Case 1:18-cv-03098-RM-NRN Document 190 Filed 03/16/20 USDC Colorado Page 8 of 11




   5-6, 8, 10.) All the terms of the Arbitration Agreement are prominently displayed and the class-

   action waiver is on the first and second pages. (Id., Exs. A & B, ¶ 1.3, Ex. C, ¶ 1.4.) The section

   heading “Class, Collective [and Representative Actions]” is bolded.           (Id.)   During TTEC

   University and Taleo, the Opt-In Plaintiffs had the opportunity to review the Arbitration

   Agreement, and accept or decline to sign it. (Pfeifer Decl., ¶¶ 5-6, 8, 10.) Moreover, through

   Taleo, employees are told that their eSignature means they have reviewed and agree to the

   Arbitration Agreement. (Id. at ¶ 8.) Hence, any argument that the Opt-In Plaintiffs may make

   regarding procedural unconscionability would fail.

                        2.      The Arbitration Agreement is not substantively unconscionable.

          Likewise, the Opt-In Plaintiffs cannot show that the Arbitration Agreement is substantively

   unconscionable. The second and fourth Davis factors – whether the Agreement is commercially

   reasonable and its terms are substantively fair – relate to substantive unconscionability. Turner,

   2018 U.S. Dist. LEXIS 152589, at *10. In Turner, the court rejected the plaintiffs’ argument that

   requiring employees, even if they were low-paid or low-level workers, to execute an arbitration

   agreement was not commercially reasonable. Id. at *11-12. The Turner court also concluded that

   the FLSA “does not guarantee or require any particular procedural path for vindicating” rights

   under the FLSA and, accordingly, rejected any argument that requiring arbitration of FLSA claims

   was substantively unfair. Moreover, the U.S. Supreme Court has made clear that a class-action

   waiver is not unconscionable, even when execution of such a waiver is made a condition of

   employment. Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612, 1621-22 (2018). As such, the Opt-In

   Plaintiffs cannot argue that their Arbitration Agreement is substantively unconscionable merely

   because it precludes the possibility of dispute resolution on a class-wide basis.


                                                    8
Case 1:18-cv-03098-RM-NRN Document 190 Filed 03/16/20 USDC Colorado Page 9 of 11




                  The Opt-In Plaintiffs’ Class Claims Are Precluded By Their Agreement to
                  Arbitrate.

          The U.S. Supreme Court recently upheld the validity of class-action waivers in arbitration

   agreements, explaining, “Congress has instructed federal courts to enforce arbitration agreements

   according to their terms – including terms providing for individualized proceedings.” Id. at *8.

   Even prior to Epic Systems, courts in this District have enforced arbitration agreements containing

   class-action waivers. See, e.g., Pollard v. ETS Pc, Inc., 186 F. Supp. 3d 1166, 1188 (D. Colo.

   2016) (granting defendant’s motion to compel individual arbitration where arbitration agreements

   precluded the pursuit of claims on a class action or collective action basis).

          Here, the Arbitration Agreement contains a clear waiver of class and collective action

   claims, which requires Plaintiffs “to bring any dispute in arbitration on an individual basis only.”

   (Pfeifer Decl., Exs. A & B, ¶ 1.3, Ex. C, ¶ 1.4.) Because the Arbitration Agreement covers each

   of the fourteen Opt-In Plaintiffs’ claims and no statute prohibits enforcement of the arbitration

   agreement, these Opt-In Plaintiffs are precluded from asserting these claims on a class-wide basis.

   As such, the Opt-In Plaintiffs must be compelled to arbitrate these claims on an individual basis.

            CONCLUSION

          Defendants respectfully request that the Court compel arbitration of these 2,487 Opt-In

   Plaintiffs’ claims, dismiss their Complaints, and grant such other and further relief in their favor

   that this Court deems appropriate under the circumstances.




                                                     9
Case 1:18-cv-03098-RM-NRN Document 190 Filed 03/16/20 USDC Colorado Page 10 of 11




    Dated: March 16, 2020.                  BAKER & McKENZIE LLP

                                            /s/ Arthur J. Rooney
                                            Arthur J. Rooney

                                            Arthur J. Rooney
                                            Goli Rahimi
                                            Baker & McKenzie LLP
                                            300 E Randolph Street
                                            Suite 5000
                                            Chicago, IL 60601
                                            Tel.: (312) 861-8000
                                            Fax: (312) 698-2960
                                            arthur.rooney@bakermckenzie.com
                                            goli.rahimi@bakermckenzie.com

                                            Attorney for Defendants TTEC Healthcare
                                            Solutions, Inc. and TTEC Holdings, Inc.




                                       10
Case 1:18-cv-03098-RM-NRN Document 190 Filed 03/16/20 USDC Colorado Page 11 of 11




                                   CERTIFICATE OF SERVICE
          I hereby certify that on this 16th day of March 2020, I electronically filed the foregoing

   with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

   to the following counsel of record:


                                Rod M. Johnson
                                Kevin Jay Stoops
                                Matthew L. Turner
                                Sommers Schwartz, PC
                                One Town Center, Suite 1700
                                Southfield, MI 48076
                                rjohnston@sommerspc.com
                                kstoops@sommerspc.com
                                mturner@sommerspc.com

                                Attorneys for Plaintiffs



                                                  /s/ Arthur J. Rooney




                                                  11
